DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The examiner respectfully submits that the combination of Jung, the Profile Method, and Wang teaches all the limitations of the independent claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the claim appears incomplete because, in line 15, it’s unclear whether the phrase “the layers and” is a mistype or the claims recites an additional limitation. Further clarification is respectfully requested.
Regarding claim 28, the phrase “the insulating material” lack antecedent basis because claims 16 and 26 do not recite any insulating materials. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 -18, 21-23, 25-26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Wang et al. (U.S. Pat. No. 10,367,431) (hereafter Wang).
Regarding claim 16, Jung teaches a tire (Note: the preamble merely states “a tire” without describing the relationship between the tire and the particular details of the apparatus. Therefore, it would appear that any apparatus comprising the particular components may be applicable to “a tire” as stated in the preamble) comprising an apparatus, the apparatus comprising 
a first layer, a second layer, an optional third layer (i.e., language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation) (see MPEP 2143.03), a fourth layer and a fifth layer, wherein: 
a) the first layer comprises a first electrode material (i.e., second electrode 122) (see Fig. 1); 
b) the second layer comprises a first intermediate material and is adjacent the first layer (i.e., second electrification layer 132) (see Fig. 1); 
d) the fourth layer comprises a second intermediate material (i.e., first electrification layer 131) (see Fig. 1); and, 
e) the fifth layer comprises a second electrode material and is adjacent the fourth layer (i.e., first electrode 121) (see Fig. 1), the second layer and the fourth layer are between the first layer and the fifth layer (see Fig. 1); 
a surface of the second layer or the fourth layer (i.e., a second electrification layer may include a metal having a desired, or alternatively predetermined surface roughness) (see Fig. 5C); 
the first intermediate material of the second layer and the second intermediate material of the fourth layer are different (i.e., the second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131, the second electrification layer 132 may include a variety of metallic materials configured to be electrified with charges of an opposite polarity compared to the first electrification layer 131 due to contact with the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65);
the layers and are arranged in order one on the other of the first layer, the second layer, the optional third layer (i.e., language that suggests or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation) (see MPEP 2143.03), the fourth layer and the fifth layer (see Fig. 1), and wherein at least one of the second the the fourth layer further comprises at least one filler (i.e., the first electrification layer 131 may include a dielectric material configured to be electrified with charges of a desired polarity due to contact with the second electrification layer 131, and having  a lower electrical conductivity compared to the second electrification layer 132; the second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65); 
but does not explicitly teach a surface roughness Ra in the range from 0.1 µm to 500 µm, measured in accordance with DIN EN ISO 4288:1998; and that 
the layers are configured to operate in periodically in a compressed state and an uncompressed state and generate a voltage between the first electrode material and the second electrode material based on the roughness Ra of the fourth layer and a thickness of the second layer.  
Regarding the surface roughness measurements, Jung as disclosed above does not directly or explicitly teach a surface roughness measurement according to DIN EN ISO 4288:1998. However, the Profile Method is commonly known to one of ordinary skill in the art, and the method of determining the surface roughness of the layers can be done according to the established standards (see Pages 4-10). Furthermore, using the established guidelines to assess the physical characteristics, such as surface roughness, of a component is not novel. Therefore, in view of the teaching of the Profile Method, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that performing measurements in accordance with established standards is necessary to ensure the performance and quality of the product. 
Regarding the surface roughness range, Jung as modified by the Profile Method as disclosed above does not directly or explicitly teach to select intermediate layers having surface roughness in the range from 0.1 μm to 500 μm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having surface roughness in the range from 0.1 μm to 500 μm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding the compressed state of the layers, Jung as modified by the Profile Method as disclosed above does not directly or explicitly teach the details of the compressed state of the layers. However, Wang teaches that the layers are configured to operate in periodically in a compressed state and an uncompressed state and generate a voltage between the first electrode material and the second electrode material (i.e., triboelectric generator 100 generates current by applying a cycled compressive force only the whole area of the device, so that the bending plates will be periodically pressed to flatten and to contact closely with each other) (see Column 3, line 62, to Column 4, line 42) based on the roughness Ra of the fourth layer (i.e., the triboelectric effect can be enhanced by using texture patterned surfaces on the first contact layer 114 and the second contact layer 120) (see Column 5, lines 14-20) and a thickness of the second layer (i.e., both the voltage and current outputs are related to the amount of charges transferred (AΔσ, A is surface area of the plate), which is determined by the triboelectric charge density (σ0) and the separation distance of the two plates. The results of an analytical calculation 200 based on a simplified model of quasi-infinite flat plates, indicates the magnitude of the distance required for the optimum output) (see Column 4, lines 43-55). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that choice of triboelectric material, thickness, and contact surface area (i.e., surface roughness) are factors affecting the performance of the sensor device. By understanding these factors, one of ordinary skill in the art would be able to improve the performance of the device by optimizing its characteristics. 
Regarding claim 17, Jung as modified by the Profile Method and Wang as disclosed above does not directly or explicitly teach that the apparatus comprises a voltmeter configured to measure the voltage between the first electrode material and the second electrode material and a battery; the battery charged by the voltage.  
Regarding the voltmeter, Wang teaches a voltmeter configured to measure the voltage between the first electrode material and the second electrode material (i.e., both the voltage and current outputs are related to the amount of charges transferred) (see Column 4, lines 43-55) and a battery; the battery charged by the voltage (i.e., triboelectric nanogenerator can be integrated with a battery) (see Column 5, lines 41-58). In view of the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used triboelectric generators to provide power in order to improve the efficiency of the device. 
Regarding claim 18, Jung as modified by the Profile Method and Wang as disclosed above does not directly or explicitly teach that the surface of the second layer and/or the fourth layer has a surface roughness Ra in the range from 0.5 to 100 µm, measured in accordance with DIN EN ISO 4288:1998.  
Regarding the surface roughness measurements, Jung as modified by Profile Method and Wang as disclosed above does not directly or explicitly teach a surface roughness measurement according to DIN EN ISO 4288:1998. However, the Profile Method is commonly known to one of ordinary skill in the art and the method of determining the surface roughness of the layers can be done according to the established standards (see Pages 4-10). Furthermore, using the established guidelines such as the Profile Method to assess the physical characteristics, such as surface roughness, of a component is not novel. Therefore, in view of the teaching of the Profile Method, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that performing measurements in accordance with established standards is necessary to ensure the performance and quality of the product. 
Regarding the surface roughness range, Jung as modified by the Profile Method and Wang as disclosed above does not directly or explicitly teach to select intermediate layers having surface roughness in the range from 0.5 to 100 μm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having surface roughness in the range from 0.5 to 100 μm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 21, Jung as modified by the Profile Method and Wang as disclosed above does not directly or explicitly teach that a difference between specific triboelectric affinity of the first intermediate material of the second layer and specific triboelectric affinity of the second intermediate material of the fourth layer is at least 20 nC/J, measured at 20° C. and at 35% relative humidity. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected materials having specific triboelectric affinity difference of at least 20 nC/J, measured at 20° C. and at 35% relative humidity. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 22, Jung teaches that the first intermediate material of the second layer comprises a solid material selected from the group consisting of polyurethane, a mica, glass, quartz, silk, poly (organo) siloxane, cellulose and their mixtures (i.e., the first electrification layer 131 may include polyformaldehyde, ethylcellulose, polyamide, melamine formol, wool, silk, mica, or nylon) (see Column 5, lines 4-20), and/or the second intermediate material of the fourth layer comprises a solid material selected from the group consisting of acetate silk, natural or synthetic rubber, polyester, polyethylene, polyethylene terephthalate, polypropylene, polystyrene, polychlorobutadiene, polyacrilonitrile, polyvinyl chloride, poly (organo) siloxane, vulcanized rubber particles, fillers, and any combinations thereof (i.e., second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131) (see Column 5, lines 29-65). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  
Regarding claim 23, Jung teaches that the second and/or the fourth layer comprises at least one filler in addition to the first intermediate material and/or the second intermediate material (i.e., the first electrification layer 131 may include a dielectric material configured to be electrified with charges of a desired polarity due to contact with the second electrification layer 131, and having  a lower electrical conductivity compared to the second electrification layer 132; the second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 25, Jung teaches an amount of the at least one filler (i.e., the first electrification layer 131 may include a dielectric material configured to be electrified with charges of a desired polarity due to contact with the second electrification layer 131, and having  a lower electrical conductivity compared to the second electrification layer 132; the second electrification layer 132 may include a metallic material having a higher electrical conductivity compared to the first electrification layer 131) (see Column 4, line 24, to Column 5, line 65). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07); but does not explicitly teach that the filler amount is in the range of 0.1% to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an amount of the at least one filler in a range of 0.1% to 50% by weight in each case as a proportion of the total mass of the first and/or fifth layer of the apparatus. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 26, Jung teaches that the second intermediate material of the fourth layer comprises epichlorohydrin rubber, and/or the first intermediate material of the second layer comprises poly (organo) siloxanes (i.e., the first electrification layer may include PDMS) (see Column 5, lines 21-28). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 28, Jung as modified by Profile Method and Wang as disclosed above does not directly o explicitly teach that the insulating material has a specific electrical conductivity of less than 10-1 S∙cm-1 at 20° C. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an insulating material having a specific electrical conductivity of less than 10-1 S∙cm-1 at 20° C. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Furthermore, since claim 1 states that the third layer is optional, the examiner respectfully submits that language that suggest or makes a feature optional, but does not require that feature, does not limit the scope of a claim under the broadest reasonable interpretation (see MPEP 2143.03).
Regarding claim 31, Jung teaches that the second layer and the fourth layer are in electrical contact and compressed during the compressed state (i.e., the first and second electrification layers 131 and 132 contact each other due to an external force applied to the triboelectric generator 100. If a pressing force is applied to the first substrate 111, the distance between the first and second electrification layers 131 and 132 is reduced and thus the first and second electrification layers 131 and 132 contact each other) (see Column 7, line 51 to Column 8, line 57).
Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Wang et al. (U.S. Pat. No. 10,367,431) (hereafter Wang) and Arizumi et al (Pub. No. US 2018/0013057) (hereafter Arizumi)
Regarding claim 19, Jung teaches that the second and/or fourth layer have a layer thickness (see Fig. 1); but does not explicitly teach that the layer thickness is in the range from 10 μm to 1000 μm. 
Regarding the layer thickness, Jung as modified by Profile Method and Wang as disclosed above does not directly or explicitly teach that the layer thickness is in the range from 10 μm to 1000 μm. However, Arizumi teaches that the second and/or fourth layer have a layer thickness in the range from 10 μm to 1000 μm (i.e., the average thickness of the intermediate layer is appropriately selected depending on the intended purpose without any limitation. The average thickness of the intermediate layer is preferably 1 µm to 10 mm, more preferably 20 µm to 200 µm, wherein the intermediate layer may be a single layer or multiple layers) (see paragraph sections [0102]-[0104]). In view of the teaching of Arizumi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the second or the fourth layer having a layer thickness in the range from 10 to 1000 µm in order to optimize the performance of the device. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 24, Jung as modified by Profile Method and Wang as disclosed above does not directly or explicitly teach that the at least one filler is one or more of a carbon black and a silica. However, Arizumi teaches that the at least one filler is one or more of a carbon black and a silica (i.e., conductive filler include a carbon material (e.g., Ketjenblack, acetylene black, graphite, carbon fiber, carbon fiber (CF), carbon nanofiber (CNF), and carbon nanotube (CNTs))) (see paragraph sections [0033], [0062]). In view of the teaching of Arizumi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have used carbon black as the at least one additional filler in order to optimize the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Wang et al. (U.S. Pat. No. 10,367,431) (hereafter Wang) and Hilgers et al. (U.S. Pat. No. 11,189,779) (hereafter Hilgers)
Regarding claim 20, Jung as modified by Profile Method and Wang as disclosed above does not directly or explicitly teach that the first intermediate material of the second layer has a dielectric conductivity of greater than 1.01 F∙m-1 and/or the second intermediate material of the fourth layer has a dielectric conductivity er of greater than 1.01 F∙m-1
Regarding the dielectric conductivity, Hilgers teaches that the first intermediate material of the second layer has a dielectric conductivity and/or the second intermediate material of the fourth layer has a dielectric conductivity εr (i.e., certain potential compensating materials may exhibit the desired field-dependent permittivity only at or across a particular range of applied electric field strengths. By introducing a suitable permittivity biasing material to the actuator member, the range of field strengths over which the actuator is responsive may be changed (as discussed in the preceding paragraph) so as to exactly match the range of field strengths over which the compensating material exhibits the required field-dependent (relative) permittivity) (see Column 5, line 10, to Column 8, line 33). In view of the teaching of Hilgers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the material having desirable dielectric conductivity in order to match the field strength. 
Regarding the particular value of the dielectric, Jung as modified by Profile Method, Wang, and Hilgers as disclosed above does not directly or explicitly teach the dielectric conductivity of of greater than 1.01 F∙m-1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected layers having a dielectric conductivity εr of greater than 1.01 F∙m-1. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)) and that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Wang et al. (U.S. Pat. No. 10,367,431) (hereafter Wang) and Hu et al. (U.S. Pat. No. 11,050,363) (hereafter Hu)
Regarding claim 27, Jung as modified by Profile Method and Wang as disclosed above does not directly or explicitly teach that the apparatus further comprises a third layer between the second layer and the fourth layer, and the third layer comprises an insulating material as a compressible compound.  
Regarding the third layer, Hu teaches that the apparatus further comprises a third layer between the second layer and the fourth layer, and the third layer comprises an insulating material as a compressible compound (i.e., the insulation layer of the composite layer may be made of flexible insulation material) (see Column 6, line 30, to Column 8, line 62 ). In view of the teaching Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the third layer in order to increase the roughness of the frictional surface and the charge transfer density of the device. 
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Pat. No. 10,587,207) (hereafter Jung) in view of NPL: “DIN EN ISO 4288:1998” (hereafter Profile Method) in further view of Wang et al. (U.S. Pat. No. 10,367,431) (hereafter Wang) and Weston (U.S. Pat. No. 10,000,100) (hereafter Weston)
Regarding claim 29, Jung as modified by the Profile Method and Wang as disclosed above does not directly or explicitly teach that the apparatus is mounted in a tread of the tire and / or a central axis of the apparatus extends in a radial direction, in an axial direction, or runs in a direction of rotation of the tire. However, Weston teaches that the apparatus is mounted in a tread of the tire (i.e., one or more piezoelectric element 332 are provided to match up with selected tread ribs 340 or other tread features) (see Fig. 3B). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Regarding claim 30, Jung as modified by the Profile Method and Wang as disclosed above does not directly or explicitly teach that the apparatus generates an electrical voltage and / or measures a mechanical force along the direction of rotation or the axial direction of the tire. However, Weston teaches that the apparatus is mounted in a tread of the tire (i.e., one or more piezoelectric element 332 are provided to match up with selected tread ribs 340 or other tread features) (see Fig. 3B). In view of the teaching of Weston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have installed the force sensor on the tire in order to assess the performance of the tire. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855